DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1 and 9-20 are canceled.
Claims 2-8 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 12/23/2019 (originally filed papers) and 06/03/2022 (Supplemental Claim Amendments). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/23/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/23/2019 as modified by claim amendments filed 05/23/2022 and further modified by Supplemental Claim Amendments filed on 06/03/2022.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 2-8 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 
Claim 3. (Currently Amended) A streamline bank financial network system comprising: a database storing information associated with one or more financial product offerings offered by one or more financial institutions: a customer service computing system coupled to the database; and a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element; and a processor communicatively coupled to said photographic element, said processor programmed to: capture image data with the photographic element, the image data being presented on the display of a customer mobile device associated with a customer; determine that the captured image data comprises an image of a machine-readable code; decode the machine-readable code; extract, from the decoded the machine-readable code, customer financial account data associated with one or more financial accounts of one or more financial institutions; retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions; present to a customer, via the customer mobile device, each of the one or more financial institutions: for each of the one or more financial institutions, present to the customer, via the customer mobile device, the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; receive from the customer, via the customer mobile device, a selection of one or more of the following: the financial accounts and the financial product offerings; encrypt the customer selection, the customer selection including the customer- selected financial accounts and associated customer financial account data, and the customer-selected financial product offerings and respective associated information from the database; and transmit to the customer service computing system the encrypted customer- selection, said customer kiosk further comprising a motion sensor, said processor programmed to: detect the presence of a customer; activate a user interface in response to detecting the customer; and receive an input from the customer to activate the photographic element for capturing the image. 
Claim 8. (Currently Amended) A streamline bank financial network system comprising: a database storing information associated with one or more financial product offerings offered by one or more financial institutions; a customer service computing system coupled to the database; and a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising: a photographic element; and a processor communicatively coupled to said photographic element, said processor programmed to: capture image data with the photographic element, the image data being presented on the display of a customer mobile device associated with a customer; determine that the captured image data comprises an image of a machine-readable code; decode the machine-readable code: extract, from the decoded the machine-readable code, customer financial account data associated with one or more financial accounts of one or more financial institutions; retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions; present to a customer, via the customer mobile device, each of the one or more financial institutions; for each of the one or more financial institutions, present to the customer, via the customer mobile device, the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; receive from the customer, via the customer mobile device, a selection of one or more of the following: the financial accounts and the financial product offerings; encrypt the customer selection, the customer selection including the customer- selected financial accounts and associated customer financial account data, and the customer-selected financial product offerings and respective associated information from the database; and transmit to the customer service computing system the encrypted customer- selection, said customer service computing system comprising a second processor programmed to: transmit payment transaction details to a customer mobile device, the payment transaction details corresponding to a payment transaction for rendered services; receive, from the customer mobile device, digital wallet data for processing the payment transaction; and process the payment transaction with an interchange network.

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Dabney 2020/0234277, Smyth et al. 2006/0149664, Rose et al. 2013/0073386, Studor et al. 2013/0087050, Cummins 2015/0046336, Zaniker et al. 2014/0316918, Collas et al. 2007/0080214, Glazier et al. 2020/0082423, Kohli et al. 2018/0204209) teach the features as disclosed in Non-final Rejection (02/23/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
Claim 3. … for each of the one or more financial institutions, present to the customer, via the customer mobile device, the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; receive from the customer, via the customer mobile device, a selection of one or more of the following: the financial accounts and the financial product offerings; encrypt the customer selection, the customer selection including the customer- selected financial accounts and associated customer financial account data, and the customer-selected financial product offerings and respective associated information from the database; and transmit to the customer service computing system the encrypted customer- selection, said customer kiosk further comprising a motion sensor, said processor programmed to: detect the presence of a customer; activate a user interface in response to detecting the customer; and receive an input from the customer to activate the photographic element for capturing the image. 
Claim 8. … extract, from the decoded the machine-readable code, customer financial account data associated with one or more financial accounts of one or more financial institutions; retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions; present to a customer, via the customer mobile device, each of the one or more financial institutions; for each of the one or more financial institutions, present to the customer, via the customer mobile device, the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings; receive from the customer, via the customer mobile device, a selection of one or more of the following: the financial accounts and the financial product offerings; encrypt the customer selection, the customer selection including the customer- selected financial accounts and associated customer financial account data, and the customer-selected financial product offerings and respective associated information from the database; and transmit to the customer service computing system the encrypted customer- selection, said customer service computing system comprising a second processor programmed to: transmit payment transaction details to a customer mobile device, the payment transaction details corresponding to a payment transaction for rendered services; receive, from the customer mobile device, digital wallet data for processing the payment transaction; and process the payment transaction with an interchange network.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 05/23/2022, pgs. 6-10), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arora 2018/0158051 [0034] The point of sale device 104 may then use the public key (e.g., of the key pair used to encrypt the payment credentials) that was decoded from the machine-readable code to decrypt the payment credentials. The decrypted payment credentials may then be used in the processing of an electronic payment transaction. In embodiments where the payment credentials may be included in an image of a payment card, the point of sale device 104 may be configured to parse the payment credentials from the image, such as using optical character recognition techniques. The point of sale device 104 may be configured to electronically transmit transaction data for the payment transaction, including the decrypted payment credentials, for processing by a payment network 112. Transaction data may include the decrypted payment credentials, a transaction amount, currency type, transaction time, transaction date, geographic location, merchant name, merchant identification number, merchant category code, acquirer data, issuer data, product data, offer data, reward data, loyalty data, etc. In some embodiments, the point of sale device 104 may electronically transmit the transaction data directly to the payment network 112. In other embodiments, the transaction data may be transmitted to the payment network 112 via one or more intermediate entities, such as an acquiring financial institution associated with a merchant operating the point of sale device 104.
Anbukkarasu et al. 2019/0026716 [0028] In an embodiment of the present disclosure, when a new connected device (or smart device) requires to be registered to the IoT platform, the user may invokes “add a device” from the CIM 110 (or browser application) provided by the financial institution 114. If the smart device is equipped with an image capturing capability, then an image capturing module may be invoked and QR code is scanned. In case the device does not have image capturing capability, the user may the unique Product ID Manually in the form provided in the browser or the CIM, Application populates the device type, Vendor name, product name automatically by decoding the QR Code or the Unique ID. Subsequently in the same screen (customer interaction screen provided by the CIM 110) customer has the option to select the Funding sources made available by the Bank (Customers own accounts), in addition to simple rules sets and presence/authenticator preferences. The Process Orchestration Language (POL) module 206, Sub-module, device, user, vendor setup module (206 H) may then be invoked for triggering the device registration process. The device and vendor may then be invoked for the registration supported by a cryptography module and a token may be generated which is used by the smart device for subsequent interactions. Generated token may also be stored for future reference/validation in the secured digital vault along with status and expiry date.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386. 
Regarding Claim 1. Dabney 2020/0234277 teaches A streamline bank financial network system comprising: a database for storing information associated with one or more financial product offerings offered by one or more financial institutions (Dabney 2020/0234277 [0004 - promotions and rewards programs offered by credit card companies and banks] While credit and debit cards are an effective and common alternative (particularly in view of promotions and rewards programs offered by credit card companies and banks), consumers are becoming more conscious about how and where they use and store their credit card information. Additionally, online retailers generally require customers to save financial data on their platforms, leaving the data vulnerable in the event of breach of the retailer's (or other recipient's) database. This presents a security risk, as the data is sent to and from the user's device (usually a smartphone, tablet, or computer). And while various alternative payment platforms are available on smartphones (like Apple Pay and other forms of NFC payment), payments on these platforms can also be compromised because the merchant is typically given access to the payee's personal or financial data. [0009 - memory] According to one aspect of the invention, a mobile device may include a display, a memory, a camera, a processor, an encryptor, a transmitter, and a GPS receiver. The memory may store a customer ID associated with a user of the mobile device, a code associated with financial information of a recipient entity, and an account ID associated with a financial account of the recipient entity. The account ID may be derived from the code. The camera may include an image sensor for capturing image data, which may include information corresponding to the code. [0037 – databases and servers that store information] The payment management system may include one or more databases or servers (or combination of same) that store information related to User A or B. For example, the database or server (or combination of same) may be configured to verify that User B is a valid vendor and/or that User B has a valid financial account into which the transferred funds may be deposited or credited. For example, upon scanning a QR code displayed on recipient mobile device 112, sending mobile device 110 may decode the QR code to obtain an account ID associated with a financial account of User B. Sending mobile device 110 may be configured with software that allows the user to specify a quantity of funds (e.g., via a text box and confirm payment button, as shown in FIG. 6, or a screen with selectable options) to be transferred to User B. The mobile device 110 may then transmit (e.g., via a cellular or WiFi connection) the decoded account ID for User B, the specified quantity of funds, and the customer or sender ID associated with User A to database 210 (which may itself include one or more servers, databases, or computers). Database 210 may be configured to verify the account ID of User B (e.g., by comparing the transmitted account ID with a database of account IDs) to ensure that there is a valid registered account in the payment management system and/or to ensure that there is an identifiable account into which to deposit or credit the specified funds for transfer. Upon verification, the sender or customer ID may be transmitted (e.g., via a cellular, WiFi, or hard wired connection) from database 210 to d); 
Dabney 2020/0234277 may not expressly disclose the “customer service system,” however, Smyth et al. 2006/0149664 teaches a customer service computing system coupled to the database (Smyth et al. 2006/0149664 [0012 - processor coupled to the customer service database] A system is also provided comprising a customer service database, the customer service database containing information with respect to at least one customer; a processor coupled to the customer service database, the processor accessing a customer service application; a communication network coupled to the processor, the communication network establishing communication with a customer regarding a current loan; a data entry device coupled to the processor, the data entry device inputting loan information provided by the customer into the customer service application; and a display device coupled to the processor; the display device displaying a plurality of potential loan options.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the customer service features as taught by Smyth et al. 2006/0149664. One of ordinary skill in the art would have been motivated to do so in order to integrate customer service features with banking services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Dabney 2020/0234277 further teaches a customer kiosk coupled to the database and the customer service computing system, said customer kiosk comprising (Dabney 2020/0234277 [0055 - format could also be used at self-checkout kiosks or when shopping online] The payment system/platform disclosed herein may also be used in more traditional point of sale contexts. For example, a user may use mobile device 110 to scan a QR code displayed on or proximate to a particular product, and to transfer funds to the merchant who has presented that product for sale. This same format could also be used at self-checkout kiosks or when shopping online, so long as the online platform provides a QR code which the user can scan to transfer funds via his or her mobile device. In response, the online platform may automatically provide a visual indication that the purchase has been completed, once he or she has completed the transaction on the mobile device.): a photographic element (Dabney 2020/0234277 [0010 - receive the image data after the camera captures the image data] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured to generate a message, which may include the account ID, when the user input is received. The mobile device may also include an encryptor that encrypts the message.); and a processor communicatively coupled to said photographic element (Dabney 2020/0234277 [0009] According to one aspect of the invention, a mobile device may include a display, a memory, a camera, a processor, an encryptor, a transmitter, and a GPS receiver. The memory may store a customer ID associated with a user of the mobile device, a code associated with financial information of a recipient entity, and an account ID associated with a financial account of the recipient entity. The account ID may be derived from the code. The camera may include an image sensor for capturing image data, which may include information corresponding to the code. [0029] Camera 200 may include camera hardware and/or software that can be implemented within a mobile device. Camera 200 may include a camera module that includes one or more image sensors for converting optical images into electrical signals, and an image signal processor configured to conduct demosaicing, autofocus, exposure, white balance, color correction, noise reduction, and/or filtering. In some embodiments, more than one camera may be included in the mobile device (e.g., front and rear facing cameras on a smartphone). Elements and operations of camera 200 may be software-based and/or hardware-based.), said processor programmed to: capture an image with the photographic element (Dabney 2020/0234277 [0010 - receive the image data after the camera captures the image data] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured to generate a message, which may include the account ID, when the user input is received. The mobile device may also include an encryptor that encrypts the message.); determine that the captured image comprises an image of a machine-readable code (Dabney 2020/0234277 [0010] The processor may be configured to receive the image data after the camera captures the image data, process the image data to detect whether the image data includes the information corresponding to the code, obtain the code when the processor detects that the image data includes the information corresponding to the code, derive the account ID from the code, and generate a prompt. The prompt may be shown on the display and may specify a quantity of funds for transfer to the recipient entity. The mobile device may include an input device that receives a user input in response to the prompt. The processor may be configured to generate a message, which may include the account ID, when the user input is received. The mobile device may also include an encryptor that encrypts the message. [0013] Additionally, the code may include a QR code, and the method may further include capturing an image of the QR code from a second mobile device, using a camera that includes an image sensor of the first mobile device. The method may further include displaying a guide for capturing the QR code using the camera of the first mobile device. The code may be transmitted to the first mobile device by a second mobile device. The code may also be embedded within a physical object. The recipient entity and user of the first mobile device may be members of a payment processing network. The displaying a prompt may include requesting the user to specify a quantity of digital currency. The customer ID may be associated with a financial account of the user of the first mobile device. The payment processing transaction may include a donation. The prompt may include one or more selectable predetermined quantity options, and/or it may include a text field for entering a quantity of funds.); decode the machine-readable code to extract customer financial account data associated with one or more financial accounts of one or more financial institutions (Dabney 2020/0234277 [0037 - upon scanning a QR code displayed on recipient mobile device 112, sending mobile device 110 may decode the QR code to obtain an account ID associated with a financial account of User B] The payment management system may include one or more databases or servers (or combination of same) that store information related to User A or B. For example, the database or server (or combination of same) may be configured to verify that User B is a valid vendor and/or that User B has a valid financial account into which the transferred funds may be deposited or credited. For example, upon scanning a QR code displayed on recipient mobile device 112, sending mobile device 110 may decode the QR code to obtain an account ID associated with a financial account of User B. Sending mobile device 110 may be configured with software that allows the user to specify a quantity of funds (e.g., via a text box and confirm payment button, as shown in FIG. 6, or a screen with selectable options) to be transferred to User B. The mobile device 110 may then transmit (e.g., via a cellular or WiFi connection) the decoded account ID for User B, the specified quantity of funds, and the customer or sender ID associated with User A to database 210 (which may itself include one or more servers, databases, or computers). Database 210 may be configured to verify the account ID of User B (e.g., by comparing the transmitted account ID with a database of account IDs) to ensure that there is a valid registered account in the payment management system and/or to ensure that there is an identifiable account into which to deposit or credit the specified funds for transfer. Upon verification, the sender or customer ID may be transmitted (e.g., via a cellular, WiFi, or hard wired connection) from database 210 to database 310 (which may also include one or more servers, databases, or computers) along with the specified funds for transfer.); retrieve from the database the information associated with one or more financial product offerings offered by the one or more financial institutions (Dabney 2020/0234277 [0048 – promotional information interpreted as financial product offerings] The financial account associated with the QR code may pertain to any individual, entity, business, municipality, city, state, country, or non-profit organization, and may be used to process financial transactions in a variety of locations, including in-store, online, at special events (e.g., concerts, festivals, or fundraisers), or in the context of routine financial transactions or reimbursements between individuals. For example, the QR code may be associated with a merchant account (for example, consistent with FIGS. 7 and 8), and the QR code can be associated with a particular product, good, or service. In this scenario, the scanning of the QR code by the sending mobile device 110 can be for purposes of purchasing the associated product, good, or service. The QR code may also allow the user of the sending mobile device to access additional information about the product, good, or service available for purchase (e.g., description information, pricing information, or other promotional information that may impact the user's desire to make a purchase or donation). Additionally, the payment system/platform disclosed herein may be used to transfer any type of currency, including cryptocurrency (e.g., Bitcoin).); present to a customer each of the one or more financial institutions; for each of the one or more financial institutions, present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings (Dabney 2020/0234277 [0048] The financial account associated with the QR code may pertain to any individual, entity, business, municipality, city, state, country, or non-profit organization, and may be used to process financial transactions in a variety of locations, including in-store, online, at special events (e.g., concerts, festivals, or fundraisers), or in the context of routine financial transactions or reimbursements between individuals. For example, the QR code may be associated with a merchant account (for example, consistent with FIGS. 7 and 8), and the QR code can be associated with a particular product, good, or service. In this scenario, the scanning of the QR code by the sending mobile device 110 can be for purposes of purchasing the associated product, good, or service. The QR code may also allow the user of the sending mobile device to access additional information about the product, good, or service available for purchase (e.g., description information, pricing information, or other promotional information that may impact the user's desire to make a purchase or donation). Additionally, the payment system/platform disclosed herein may be used to transfer any type of currency, including cryptocurrency (e.g., Bitcoin).); receive from the customer a selection of one or more of the following: the financial accounts and the financial product offerings (Dabney 2020/0234277 [0050 - The application may also enable the user to select any of the displayed entities in order to initiate a financial transaction (e.g., upon selecting a button or link corresponding to an entity, the user may be presented with a QR code or another code or link for initiating a financial transaction consistent with the embodiments disclosed herein)] The payment application resident on the mobile devices may also provide the geolocation of other entities within the application's ecosystem. For example, mobile device 112 may include a GPS receiver or chipset that operates in tandem with the payment application. Using this GPS functionality (or any other positional functionality, which, for example, may involve use of a compass, gyroscope, or accelerometer), the payment application may identify and/or display the proximity, location, direction, and/or orientation of other entities with whom User A may conduct a financial transaction. The location of these entities may, for example, be presented on a map within the application, and may allow the user to remotely access an entity's QR code remotely through the application itself. As shown in FIGS. 7 and 8, the payment application may also display one or more entities (e.g., local businesses or events) along with each entity's proximity to the user. The payment application may also include messaging functionality to allow the user to communicate with any of the entities regarding a potential transaction. The application may also enable the user to select any of the displayed entities in order to initiate a financial transaction (e.g., upon selecting a button or link corresponding to an entity, the user may be presented with a QR code or another code or link for initiating a financial transaction consistent with the embodiments disclosed herein). The application may also provide a link for each entity that allows the user to obtain additional information about the entity and/or its goods or services. These entities may include, for example, a merchant, business, event host, government entity, non-profit organization, or an individual.); and transmit to the customer service computing system the customer-selection (Dabney 2020/0234277 [0011] The mobile device may also include a transmitter that is operable to transmit the encrypted message to a server for initiating a payment processing transaction. The payment processing transaction may include transferring the specified quantity of funds from the user of the mobile device to the recipient entity. The information included in the message may be used to update a first database associated with the user and a second database associated with the recipient entity. The mobile device may further include a GPS receiver to facilitate identification of at least one additional entity within a payment processing network by the processor. The user of the mobile device may be a member of the payment processing network. The code may include a QR code, and the input device may include a touchscreen. The processor may be further configured to display a guide to facilitate capture of the image data. The image data may correspond to a decodable image of the QR code. The mobile device may also include a receiver for receiving an electronic transmission of the code. The processor may be further configured to generate a prompt for specifying a quantity of digital currency for transfer to the recipient entity. [0012] As another aspect of the invention, a payment processing method may include storing in a memory of a first mobile device a customer ID associated with a user of the first mobile device; receiving at the mobile device a code associated with a financial account of a recipient entity; storing the code in the memory; displaying a prompt on the first mobile device for specifying a quantity of funds for transfer to the recipient entity; receiving a user input in response to the prompt; generating a message when the user input is received, where the message includes the account ID; encrypting the message; transmitting the encrypted message to a payment processing server for initiating a payment processing transaction, where the payment processing transaction includes transfer of the specified quantity of funds from the user of the first mobile device to the recipient entity, and information included in the message is used to update a first database associated with the user and a second database associated with the recipient entity; and identifying, using at least a GPS receiver, at least one additional entity within a payment processing network, where the user of the first mobile device is a member of the payment processing network. [0046] FIG. 3 depicts a related embodiment, whereby User A is not located substantially proximate to User B in order to scan User B's QR code. In this scenario, sending mobile device 110 may still obtain and transfer the account ID of User B. For example, recipient mobile device 112 may transmit (e.g., via email, SMS text, or any other messaging application) its QR code directly to User A, which may then be decoded by software on mobile device 110. Similarly, mobile device 112 may transmit a code corresponding to User B's account ID (as shown in FIG. 5), or a link that allows software resident on mobile device 110 to retrieve User B's account ID. Once User B's account ID is obtained, mobile device 110 may then transmit the account ID, along with User A's customer ID, and the quantity of funds specified by User A (as shown in FIG. 6) to database 210. The funds then may be transferred to User B consistent with the system and method disclosed in FIG. 2 as discussed above.). 
Dabney 2020/0234277 may not expressly disclose the “present to the customer the respective one or more financial accounts corresponding to the customer financial account data and the respective one or more financial product offerings,” however, Rose et al. 2013/0073386 teaches these features as follows (Rose et al. 2013/0073386 [0022] The analytical processing modules 182 may include one or more suitable software modules that are operable, configured, and/or programmed to generate financial institution product offer proposals. As desired, the analytical processing modules 182 may evaluate a wide variety of historical information associated with a customer of a financial institution, such as account processing data associated with the financial institution and/or electronic bill presentment and payment data associated with the customer. In doing so, the analytical processing modules 182 may identify transaction information associated with payments directed to a second financial institution and/or bills received from the second financial institution. In this regard, one or more accounts of the customer with the second financial institution, such as loan accounts and/or credit card accounts, may be identified. The analytical processing modules 182 may additionally be configured to evaluate the transaction information and/or a wide variety of other information associated with the customer (e.g., customer indicators, etc.) in order to determine whether the customer is a candidate for one or more offer proposals associated with products of the financial institution. For example, the analytical processing modules 182 may determine whether the customer is a candidate for a loan offer proposal, credit card offer proposal, or other offer proposal associated with products of the financial institution. [0055] Regardless of the entity that communicates a product offer to a customer, a wide variety of suitable customer channels 235 may be utilized as desired to present, deliver, and/or transmit a product offer to a recipient customer 240 (e.g., a consumer, a small business, etc.). These customer channels 235 may include unidirectional and/or bidirectional customer channels. Examples of suitable customer channels include, but are not limited to, a financial institution employee (e.g., a bank teller, a customer service representative, etc.) delivering a product offer to the customer 240 at a financial institution location, a telephone call made to a telephone number of the customer 240, an automated teller machine (ATM) customer channel that presents a product offer during an ATM interaction, "snail" mail of a product offer, email of a product offer to an email account of the customer 240, short message service (SMS) messaging of a product offer to a telephone number of the customer 240, and/or an online banking interface (e.g., a consumer online banking user interface, a small business online banking user interface, etc.) interaction with the customer 240 that may optionally provide for "in application" messaging. In certain embodiments, a wide variety of suitable customer preferences and/or customer criteria may be evaluated in order to determine or identify a suitable customer channel 235. [0091] Additionally, a wide variety of suitable communication channels and/or communication techniques may be utilized to deliver a product offer to the customer. In certain embodiments, a financial institution system and/or financial institution personnel may transmit, communicate, or otherwise deliver a product offer to the customer. In other embodiments, the financial service provider system 105 may transmit, communicate, or otherwise deliver a product offer to the customer. Examples of suitable communication channels that may be utilized to deliver a product offer include, but are not limited to, a financial institution employee (e.g., a bank teller, a customer service representative, etc.) delivering a product offer to the customer at a financial institution location, a telephone call made to a telephone number of the customer, an automated teller machine (ATM) customer channel that presents a product offer during an ATM interaction, "snail" mail of a product offer, email of a product offer to an email account of the customer, short message service (SMS) messaging of a product offer to a telephone number of the customer, and/or an online banking interface or online EBPP interface (e.g., a consumer online banking user interface, a small business online banking user interface, etc.) interaction with the customer that may involve "in application" messaging. In certain embodiments, a wide variety of suitable customer preferences and/or customer criteria may be evaluated in order to determine or identify a suitable customer channel to be utilized.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the financial product offerings features as taught by Rose et al. 2013/0073386. One of ordinary skill in the art would have been motivated to do so in order to present financial product offerings in conjunction with other banking services thereby streamlining the banking and offerings services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Studor et al. 2013/0087050. 
Regarding Claim 2. Dabney 2020/0234277 may not expressly disclose the following features, however, Studor et al. 2013/0087050 teaches The streamline bank financial network system in accordance with claim 1, said customer kiosk further comprising a motion sensor, said processor programmed to detect the presence of a customer and activate the photographic element to capture the image (Studor et al. 2013/0087050 [0146] In an exemplary embodiment, the system 10 may include a further feature relating to the attraction of customers to a particular kiosk 12. More particularly, in an exemplary embodiment, if a kiosk 12 (e.g., ECU 18 or another suitable component thereof) senses or otherwise determines that a customer or potential customer is in the immediate vicinity of the kiosk (e.g., within a certain number of feet of the kiosk), it may react by causing one or more attention grabbing actions to occur. In such an embodiment, the presence of a customer/potential customer may be detected in a number of ways. For example, kiosk 12 may be configured to detect the presence of a customer when the customer interacts with it through a user interface 16 thereof (e.g. touch screen 54, RFID reader 62, card reader 68, etc. in FIG. 3), or over a local network to which the kiosk is connected (e.g., through a user interface 22 that is configured to allow a customer to communicate with the kiosk via, for example, Bluetooth, Wi-Fi, etc.). Kiosk 12 may be further configured to detect a customer's/potential customer's presence using, for example and without limitation: a sensor (e.g., a proximity sensor (e.g., proximity sensor 56 in FIG. 3), a motion detector, and/or other suitable sensor); a surveillance camera and/or some other image capturing device or system that is electronically connected to ECU 18; GPS-based techniques; and any number of other suitable means. In another exemplary embodiment, in addition or instead of causing one or more attention grabbing actions to occur only upon detection the presence of person, kiosk 12 may be configured to periodically cause the action(s) to occur independent of the detection of the presence of a person. For example, kiosk 12 may cause the one or more actions to occur at particular times, such as, for example, times when the traffic around the kiosk is known to be heavy and/or times when the kiosk has been idle for certain amount of time, to name a few.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the motion sensor features as taught by Studor et al. 2013/0087050. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon detecting motion or presence which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 3. Dabney 2020/0234277 may not expressly disclose the following features, however, Studor et al. 2013/0087050 teaches The streamline bank financial network system in accordance with claim 1, said customer kiosk further comprising a motion sensor, said processor programmed to: detect the presence of a customer; activate a user interface in response to detecting the customer; and receive an input from the customer to activate the photographic element for capturing the image (Studor et al. 2013/0087050 [0146] In an exemplary embodiment, the system 10 may include a further feature relating to the attraction of customers to a particular kiosk 12. More particularly, in an exemplary embodiment, if a kiosk 12 (e.g., ECU 18 or another suitable component thereof) senses or otherwise determines that a customer or potential customer is in the immediate vicinity of the kiosk (e.g., within a certain number of feet of the kiosk), it may react by causing one or more attention grabbing actions to occur. In such an embodiment, the presence of a customer/potential customer may be detected in a number of ways. For example, kiosk 12 may be configured to detect the presence of a customer when the customer interacts with it through a user interface 16 thereof (e.g. touch screen 54, RFID reader 62, card reader 68, etc. in FIG. 3), or over a local network to which the kiosk is connected (e.g., through a user interface 22 that is configured to allow a customer to communicate with the kiosk via, for example, Bluetooth, Wi-Fi, etc.). Kiosk 12 may be further configured to detect a customer's/potential customer's presence using, for example and without limitation: a sensor (e.g., a proximity sensor (e.g., proximity sensor 56 in FIG. 3), a motion detector, and/or other suitable sensor); a surveillance camera and/or some other image capturing device or system that is electronically connected to ECU 18; GPS-based techniques; and any number of other suitable means. In another exemplary embodiment, in addition or instead of causing one or more attention grabbing actions to occur only upon detection the presence of person, kiosk 12 may be configured to periodically cause the action(s) to occur independent of the detection of the presence of a person. For example, kiosk 12 may cause the one or more actions to occur at particular times, such as, for example, times when the traffic around the kiosk is known to be heavy and/or times when the kiosk has been idle for certain amount of time, to name a few.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the motion sensor features as taught by Studor et al. 2013/0087050. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon detecting motion or presence which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336.
Regarding Claim 4. Dabney 2020/0234277 may not expressly disclose the following features, however, Cummins 2015/0046336 teaches The streamline bank financial network system in accordance with claim 1, said processor further programmed to generate a machine-readable transaction code including the customer selection (Cummins 2015/0046336 [0045] The mobile device 106 may include a first display unit 206. The first display unit 206 may be configured to display a payment account listing, which may display each payment account associated with the consumer 102 and stored in the account profile database 212 for selection by the consumer 102 for funding payment transactions. The input unit 204 may be configured to receive input from the consumer 102 indicating one of the displayed payment accounts to be used to fund a payment transaction. The processing unit 210 may then identify payment credentials corresponding to the indicated payment account in the payment credentials database 214. The processing unit 210 may also generate a machine-readable code encoded with identified the payment credentials. In some embodiments, the machine-readable code may be a bar code, such as a QR code, or other optical (visible or otherwise) displayable code. It may be embedded in another image or otherwise not made to be apparent that it is a machine readable code.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the machine-readable transaction code features as taught by Cummins 2015/0046336. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon detecting motion or presence which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Zaniker et al. 2014/0316918.
Regarding Claim 5. Dabney 2020/0234277 may not expressly disclose the following features, however, Zaniker et al. 2014/0316918 teaches The streamline bank financial network system in accordance with claim 4, said customer kiosk further comprising a display, said processor programmed to: present on the display, the machine-readable transaction code (Zaniker et al. 2014/0316918 [0044] The human or machine readable information may enable the user to have access to a securable device, thereby allowing the system to provision a securable device for the user without having pay money in any form at a kiosk or otherwise. That is, the user simply presents or scans the ticket at the local controller (e.g., kiosk) and the system reads and confirms payment information and handles the provisioning as if the user paid at the kiosk using another form of payment. Alternative means of payment may be made, such as (i) using a hotel room key with payment information for a securable device, (ii) text messaging a payment code, (iii) entering a coupon code (e.g., 8 digit alphanumeric code), (iv) submitting a prepaid code to a text message address that, if confirmed, is communicated to a central controller to establish payment, (v) imaging or scanning an indicia, such as a bar code or QR code, and messaging or uploading that imaged indicia to an online address or locally at a kiosk, (vi) presenting a machine readable code, such as a prepaid purchase code, on a ticket or coupon to a bar code scanner or camera at the kiosk, and (vii) so on. In one embodiment, rather than scanning, the kiosk may include a text message or other communications protocol processing capability so as to receive and process an electronic message sent by a user that includes a code, indicia, or otherwise that allows the kiosk to receive, confirm, or charge for payment.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the display features as taught by Zaniker et al. 2014/0316918. One of ordinary skill in the art would have been motivated to do so in order to display a code which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Collas et al. 2007/0080214.
Regarding Claim 6. Dabney 2020/0234277 may not expressly disclose the following features, however, Collas et al. 2007/0080214 teaches The streamline bank financial network system in accordance with claim 4, said processor operation of transmitting to the customer service computing system comprising transmitting the machine-readable transaction code to the customer service computing system (Collas et al. 2007/0080214 [0035] In an embodiment wherein the account identifier is transmitted to the user electronically, the purchaser can select and purchase an account identifier for the user at a website hosted by, for example, the customer service system 395. The customer service system can then transmit an electronic message, for example, an email, to the user. The electronic message can include the account identifier and a link to the website having the content of the DVD which the user can then view in the manner described herein in connection with the DVD. Alternatively, the email can include an electronic file with the content of the DVD 12 or a link to a website from which the electronic file can be downloaded and played by the media player 330.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the transmission features as taught by Collas et al. 2007/0080214. One of ordinary skill in the art would have been motivated to do so in order to communicate information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Cummins 2015/0046336; in still further view of Glazier et al. 2020/0082423.
Regarding Claim 7. Dabney 2020/0234277 may not expressly disclose the following features, however, Glazier et al. 2020/0082423 teaches The streamline bank financial network system in accordance with claim 4, said customer service computing system comprising: a second photographic element (Glazier et al. 2020/0082423 [0018] Input into a referral matcher may be obtained from any type of physical device, application, utility, or software program, or combination thereof, and it may be in any format. For example, in one or more embodiments the referral matcher may be coupled to a physical or virtual keyboard used by the referring user, and it may accept and analyze keystrokes obtained from this keyboard. In one or more embodiments, the referral matcher may be coupled to an image capture device, such as for example a camera on a mobile device; the referral matcher may analyze images to determine matching products, services, merchants, brands, or promotions. Images may be for example, without limitation, images of barcodes (linear and 2D codes such as QR codes), or images of a product. In one or more embodiments, the referral matcher may be coupled to an audio input device, such as for example a microphone on a mobile device; the referral matcher may perform voice recognition and analysis to determine matching products, services, merchants, brands, or promotions for example associated with the inferred reference in the communication. In one or more embodiments, the referral matcher may be coupled to software which analyzes content such as voice, images or video; the referral matcher may analyze this content in any manner to determine matching products, services, merchants, brands, or promotions for example associated with the inferred reference in the communication [0050] FIG. 6 illustrates an embodiment that matches an image captured by a camera (such as a barcode or an image of a product) and that generates a referral based on this image. [0101] FIG. 6 illustrates an embodiment that supports input of an image into a referral matching process. The system may match any image or any data derived from an image with the items in a merchant database to obtain potential referrals that match the image. The image may be for example, without limitation, a barcode (either a 1D barcode or a 2D barcode such as a QR code), an image containing a product name or product identifier, a picture of a product, or one or more frames from a video containing a product. In the example shown in FIG. 6, user 101 uses mobile device 102 to compose a message to a recipient. The user wants to insert a referral link to a product, and therefore presses image capture button 601 to initiate image capture 602, for example via a camera integrated into device 102 or accessible via device 102. This image may be for example, without limitation, a QR code 603 that identifies the product, service, or merchant being referred, or a picture 604 of the product, service, or merchant. The image capture 602 provides the captured image or images to the referral matcher 110, which compares the captured image or images to information in the merchant database 111. Comparison and matching of images may in one or more embodiments use external databases or services, such as for example a lookup service for barcodes or an external database of product images. If a match is located, the referral matcher may generate a referral link 124 and insert this link into the message 123 transmitted to the message recipient 121. In one or more embodiments, a barcode or QR code application may execute on electronic device 102 and the information obtained from the barcode or QR code may be utilized to index into database 111 to determine a corresponding merchant. In other embodiments, any image processing based application that can recognize objects may be utilized to determine a product or product category that is utilized to search database 111 for.); and a second processor communicatively coupled to said second photographic element, said second processor programmed to: capture a second image with the second photographic element (Glazier et al. 2020/0082423 [0126] FIG. 12 illustrates a variation of the flowchart of FIG. 8, where input is obtained from an image rather than from a keyboard. In step 1201, the user captures an image such as a barcode, QR code, or a product image, for example using a camera integrated into or reachable via a user's device, or by selecting a previously captured or otherwise accessible image on the user's device or accessible via a network connection. In step 1202, the referral matcher analyzes the image to determine which products, services, or merchants match the image, and it may suggest this referral to the user. The remaining steps in this process flow may be similar to those described with respect to FIG. 8.); determine that the captured second image comprises an image of a machine-readable code (Glazier et al. 2020/0082423 [0101] FIG. 6 illustrates an embodiment that supports input of an image into a referral matching process. The system may match any image or any data derived from an image with the items in a merchant database to obtain potential referrals that match the image. The image may be for example, without limitation, a barcode (either a 1D barcode or a 2D barcode such as a QR code), an image containing a product name or product identifier, a picture of a product, or one or more frames from a video containing a product. In the example shown in FIG. 6, user 101 uses mobile device 102 to compose a message to a recipient. The user wants to insert a referral link to a product, and therefore presses image capture button 601 to initiate image capture 602, for example via a camera integrated into device 102 or accessible via device 102. This image may be for example, without limitation, a QR code 603 that identifies the product, service, or merchant being referred, or a picture 604 of the product, service, or merchant. The image capture 602 provides the captured image or images to the referral matcher 110, which compares the captured image or images to information in the merchant database 111. Comparison and matching of images may in one or more embodiments use external databases or services, such as for example a lookup service for barcodes or an external database of product images. If a match is located, the referral matcher may generate a referral link 124 and insert this link into the message 123 transmitted to the message recipient 121. In one or more embodiments, a barcode or QR code application may execute on electronic device 102 and the information obtained from the barcode or QR code may be utilized to index into database 111 to determine a corresponding merchant. In other embodiments, any image processing based application that can recognize objects may be utilized to determine a product or product category that is utilized to search database 111 for.); and extract the customer selection from the captured second image (Glazier et al. 2020/0082423 [0126] FIG. 12 illustrates a variation of the flowchart of FIG. 8, where input is obtained from an image rather than from a keyboard. In step 1201, the user captures an image such as a barcode, QR code, or a product image, for example using a camera integrated into or reachable via a user's device, or by selecting a previously captured or otherwise accessible image on the user's device or accessible via a network connection. In step 1202, the referral matcher analyzes the image to determine which products, services, or merchants match the image, and it may suggest this referral to the user. The remaining steps in this process flow may be similar to those described with respect to FIG. 8.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the selection features as taught by Glazier et al. 2020/0082423. One of ordinary skill in the art would have been motivated to do so in order to automate certain features based upon well known and understood machine readable code technologies which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: Dabney 2020/0234277; in view of Smyth et al. 2006/0149664; in further view of Rose et al. 2013/0073386; in even further view of Kohli et al. 2018/0204209.
Regarding Claim 8. Dabney 2020/0234277 may not expressly disclose the following features, however, Kohli et al. 2018/0204209 teaches The streamline bank financial network system in accordance with claim 1, said customer service computing system comprising a second processor programmed to: transmit payment transaction details to a customer mobile device, the payment transaction details corresponding to a payment transaction for rendered services; receive, from the customer mobile device, digital wallet data for processing the payment transaction; and process the payment transaction with an interchange network (Kohli et al. 2018/0204209 [0022] In certain embodiments, the DC computing device receives digital wallet data from a POS device. In one example, a user computing device may initiate a digital wallet transaction with the POS device. In so doing, digital wallet data, including transaction data and metadata, is communicated to the POS device. Other digital wallet data, such as biometric data, used to verify the user as the actual user when using the digital wallet application, may also be communicated to the POS device. The POS device then transmits this digital wallet data to the payment processor for processing the transaction. In another example, a user may use a payment card to initiate a transaction with the POS device. The POS device then transmits transaction data including but not limited to, the primary account number (PAN), which includes the bank identification number (BIN) of the user, to the payment processor for processing the transaction. Subsequently, the DC computing device uses such transaction data for performing a lookup in the digital wallet registration data for the PAN to determine whether the user is enrolled in the digital wallet application. If the DC computing device determines the user is enrolled in the digital wallet application, the DC computing device collects the digital wallet data corresponding to the user. The DC computing device also flags the PAN so that future transactions initiated by the user, with the payment card, are automatically linked to the user's digital wallet data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dabney 2020/0234277 to include the digital wallet features as taught by Kohli et al. 2018/0204209. One of ordinary skill in the art would have been motivated to do so in order to provide convenient digital wallet payment features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).